Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office action is made in response to Amendment, filed September 4, 2021 (“Reply”).  Applicant has amended Claims 1, 13, 15, 18, 27 and 32.  As amended, Claims 1 – 32 are presented for examination.
In Office action of June 24, 2021 (“Office Action”):
The drawings were objected to as failing to comply with 37 CFR 1.84(p)(5) because a reference character in the drawings was not mentioned in the description.
	Claim 13 was objected to because of minor informalities.
	Claim 32 was objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.
	One or more claim limitations in Claims 1, 13 – 15, 17 – 18, 21 and 27 that do not use the word “means,” were nonetheless interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) use generic placeholders coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholders are not preceded by a structural modifier.  
	Claims 1 – 32 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.  
	Claims 5 and 15 were rejected under 35 USC 112(b) due to lack of antecedent basis.
	Claims 1 – 32 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
s 1 – 13, 15, 17 – 23, and 25 - 31 were rejected under 35 U.S.C. 103 as being unpatentable over Birch, US Pub. 2010/0324992 A1 (hereinafter Birch) in view of Heilig et al., US Pub. 2010/0082422 A1 (hereinafter Heilig).
Claim 14 was rejected under 35 U.S.C. 103 as being unpatentable over Birch in view of Heilig as applied to claim 1 above, and further in view of Eldering et al., US Pub. 2002/0123928 A1 (hereinafter Eldering).
Claims 16 and 24 were rejected under 35 U.S.C. 103 as being unpatentable over Birch in view of Heilig as applied to claim 1 above, and further in view of Ye et al., US Pub. 2018/0336589 A1 (hereinafter Ye).

Response to Arguments
Applicant’s arguments regarding the rejection under 35 USC § 103 have been considered but are moot in view of the new grounds of rejection.


Response to Arguments - Drawings
Applicant has amended the specification to describe reference number 316.  Therefore, the objection to the drawings is withdrawn. 


Response to Arguments - Claim Objections
Applicant has amended Claim 13 to correct the minor informality.  Therefore, the objection to Claim 13 is withdrawn. 
Applicant has amended Claim 32 to depend from Claim 27.  Therefore, the objection to Claim 32 is withdrawn. 


Response to Arguments - Claim Interpretation
Applicant's arguments with respect to claim interpretation have been fully considered but they are not persuasive.  Applicant asserts that elements such as “module” or “extension” have an ordinary meaning of executable logic running on a computer, are preceded by a structural modifier, and set forth sufficient structure to perform the claimed function (i.e. receiving and transmitting), (Reply, p. 13).  Applicant further submits that the examiner’s proposed interpretation under 35 USC 112 (f), is improper, (Reply, p. 13).  Examiner respectfully disagrees.
In determining whether a claim limitation invokes 35 USC 112(f), a 3-prong analysis is applied, (MPEP 2181 I).  With respect to the first prong of this analysis, a claim element that does not include the term “means” or “step” triggers a rebuttable presumption that 35 USC 112(f) does not apply, (MPEP 2181 IA).  However, the presumption may be overcome if the claim limitation uses a generic placeholder.  MPEP 2181 IA, provides a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for."  In this instance, the generic placeholders include modules and extension.  While the elements are preceded by modifiers, they are not structural, i.e. distribution network, front end, sentiments, audit, programmatic buying and creative distribution which are directed to function rather than structure.  Therefore, the examiner maintains the interpretation of certain claims under 35 USC 112(f).
 




Response to Arguments - 35 USC § 112
Applicant’s arguments to the rejections under 35 USC § 112(b) with respect to Indefiniteness and 35 USC § 112(a) with respect to Written Description have been fully considered and are persuasive.  The rejection of Claims 1 – 32 under 35 U.S.C. 112(b) and 35 U.S.C. 112(a) have been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
• distribution network module configured to receive and transmit in claims 1, 18 and 27
• front end module configured to receive and provide in claim 1, 18 and 27
• sentiments module configured to calculate in claims 13 and 21
• audit module configure to provide in claim 14
• programmatic buying extension configured to analyze in claim 15
• creative distribution module configured to transmit in claim 17
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 13, 15, 17 – 23, and 27 - 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birch, US Pub. 2010/0324992 A1 (hereinafter Birch) in view of Berrett et al., US Pub. 2017/0193547 A1 (hereinafter Berrett) and Heilig et al., US Pub. 2010/0082422 A1 (hereinafter Heilig).

In regards to Claim 1, Birch discloses a media distribution platform for assets (Birch: [0035], centralized management system for disseminating advertisements), comprising: 
a distribution network module configured to receive a plurality of subscriber keys from a first distribution network corresponding to subscribers of the first distribution network (Birch: Fig. 3 and [0109], user profile management and enrollment module 314 [distribution network module], may receive and manage user profiles [receive a plurality of subscriber keys] which may include demographic information of the user; [0048], Users enroll by completing a profile assessment; [0047], Users may enroll with the centralized management system; Fig. 1 and [0045], electronic device 102 may transmit and receive communications from the centralized management system 110 over a communication path 108 which comprises a communications network [first distribution network]; Fig. 3 and [0101], network gateway module 302 may provide connection to a network and may allow communications to be transmitted and received over a network; [0054], Compare target profile for the advertisement to the profiles of enrolled users [subscribers of the first distribution network]); 
a data management platform configured to receive the plurality of subscriber keys and identify which of the subscribers are associated with each of a plurality of target attributes based upon consumer information (Birch: Fig. 3 and [0114], comparison module 318 compares the user profiles to the target profiles of any targeted advertisements to determine a group of targeted users;  [0054], The target profile for the advertisement is compared to the profiles of enrolled users to thereby determine a group of targeted users to whom the targeted advertisement should be delivered); and 
a front end module configured to: 
receive first inventory allocation information from a first inventory owner indicative of a first available advertising opportunity in programming content (Birch: [0039], content source 104 may include a cable TV station; [0036], Content stream is monitored for advertisement placement opportunities; [0069], Electronic device 102 may begin monitoring the content stream from the content source 104 for advertisement placement opportunities; Figs. 1 and 2, [0095], Opportunity detection module 226 may identify an advertising placement opportunity in a content stream using embedded codes that signal an upcoming “time slot” designated for advertising.  Once an upcoming slot designated for advertising has been identified, the opportunity detection module 226 may cause that the original advertisements in the content stream be displaced by the targeted advertisements received from the centralized management system 110 using the switching module 214); 
receive second inventory allocation information from a second inventory owner indicative of a second available advertising opportunity in programming content (Birch: [0039], content source 104 may include an IPTV station; [0036], Content stream is monitored for advertisement placement opportunities; [0069], Electronic device 102 may begin monitoring the subscription based content stream from the centralized management system 110 for advertisement placement opportunities; [0095], If the content stream is HTML coding that defines a webpage, the opportunity detection module 226 may cause a banner ad in the content stream to be swapped with an advertisement, also a banner ad, from the centralized management system); and
receive campaign instructions and an asset from said advertiser (Birch: Fig. 1 and [0051], An advertisement intended for a consumer having a specific profile or fitting a certain demographic is received by the centralized management system 110  from an advertising source 112; [0053], Advertisement source may provide target profiles associated with the each of the targeted advertisement which may define a desired target profile, which may contain demographic and behavior information, of a user to whom the targeted advertisements are directed), wherein the campaign instructions comprise at least one selected targeting attribute (Birch: [0053], advertisement source 112 may provide target profiles associated with each of the targeted advertisements) and a quantity of subscribers associated with the at least one selected targeting attribute (Birch: [0114], Advertisement source may have a desired number of users in the group of targeted users.  The size of the group of targeted users may be increased or decreased by modifying the target profile until a desired group of targeted user profiles has been generated; [0054], A match between target profile and profiles of the targeted users may be defined as a 90% or higher match between the target profile and a user’s profile);
wherein the distribution network module is further configured to transmit insertion orders to the first distribution network, wherein the insertion orders comprise the asset and a campaign target list corresponding to selected subscribers associated with at least one target attribute which corresponds to the at least one selected targeting attribute, wherein said first distribution network employs said insertion orders to cause delivery of said asset to said selected subscribers in conjunction with said network content. (Birch: [0112], Advertisement source may request that a sequence of advertisements be delivered to all users enrolled with the centralized management system whose user profiles meet a certain criteria.  For example, male, 20-25 years old, college degree, 2 children under 10 years of age, and at least a $40,000 income; [0123], Comparison of the target profile to the user profiles may result in a list of targeted users for the targeted advertisements; Fig. 1 and [0053], Advertisement source 112 may provide target profiles associated with each of the targeted advertisement.  The target profiles may define a desired target profile of a user to whom the targeted advertisements are directed; Fig. 8 and [0162 – [0163], where targeted advertisement may be inserted into content based on various criteria and the content stream is rendered on the electronic device).
But Birch fails to explicitly disclose wherein said first distribution network distributes network content to subscribers independent of said media distribution platform.
Berrett from a similar endeavor teaches wherein said first distribution network distributes network content to subscribers independent of said media distribution platform (Berrett: Fig. 2B and [0020], where a programmatic advertisement platform generates an audience targeted ad campaign which facilitates transactions between TV programming asset sources and advertisers, where the transactions lead to distribution of commercials to the various television programming asset head ends based on an ad campaign; Fig. 2B and [0030], where media asset sources 202 represent any number of types and sized of networks, broadcaster, cable companies or satellite providers, such as, broadcast television, national cable TV, local cable TV, VOD, addressable advertising, IPTV, OTT video services, TV everywhere, etc.);
Due to limitation in programmatic advertising, there is a need for providing an easy-to-use online platform that allows advertisers to use third party data sets to plan ad campaigns targeted at specific audiences. (Berrett: [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Birch in view of Berrett such that an audience targeted ad campaign can be generated and ads can be distributed among TV programming asset sources based on the ad campaign, (Berrett: [0006]).	  Thus, the programmatic advertisement platform delivers improved performance and lower effective cost of television ad campaigns by using automation for simplification and advanced targeting algorithms to reach desired audiences more efficiently, (Berrett: Abstract).
But Birch and Berrett fail to explicitly disclose provide a plurality of selectable targeting attributes to an advertiser via an advertiser interface; and receive campaign instructions from said advertiser, wherein the campaign instructions comprise at least one selected targeting attribute selected from the plurality of selectable targeting attributes (emphasis added to distinguish elements not explicitly taught by Birch and Berrett).
Heilig from a similar endeavor teaches provide a plurality of selectable targeting attributes to an advertiser via an advertiser interface (Heilig: Fig. 2b and [0057], User interface can provide targeting criteria 224a-224d that can be selected by an advertiser to define the advertiser’s target placements; [0055], Advertisers can include targeting criteria that define target placements); and 
receive campaign instructions, wherein the campaign instructions comprise at least one selected targeting attribute selected from the plurality of selectable targeting attributes (Heilig: Fig. 2b and [0057], Advertiser can click a check box to select each targeting criterion that define its target placement; [0058], Targeting criteria, entered by the advertiser via the user interface, is used to identify target placements for the advertiser which have associated placement inventory data that satisfy the targeting criteria).
	Target placements allow advertisers to target specific users for presentation of its advertisements, (Heilig: [0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Birch and Berrett in view of Heilig to provide the advertiser with a user interface which provides the advertiser with check boxes allowing  an easy means to provide targeting criteria, (Heilig: Fig. 2b and [0056] – [0057]).  The environment disclosed in Heilig includes online advertising, and content provided in other forms of media, such as broadcast, multicast, print, radio or television media, (Heilig: [0024]). 
	

Regarding Claim 2, the combined teaching of Birch, Berrett and Heilig discloses the media distribution platform of claim 1, wherein: 
the first inventory owner is the first distribution network (Birch: Fig. 1 and [0040], Communication path may comprise a wired communication path such as a cable TV network); and 
the second inventory owner is a second distribution network (Birch: Fig. 1 and [0040], Communication path may comprise a wireless portion such a computer network).

Regarding Claim 3, the combined teaching of Birch, Berrett and Heilig discloses the media distribution platform of claim 1, wherein: 
the first inventory owner is the first distribution network (Birch: Fig. 1 and [0040], Communication path may comprise a wired communication path such as a cable TV network); and 
the second inventory owner is a first programmer (Birch: Fig. 1 and [0039], Content source 104 may include a television station network, a communications satellite, a cable TV station, a web server, an IPTV station, etc.).

Regarding Claim 4, the combined teaching of Birch, Berrett and Heilig discloses the media distribution platform of claim 1, wherein: 
the first inventory owner is a first programmer (Birch: Fig. 1 and [0039], Content source 104 may include a television station network, a communications satellite, a cable TV station, a web server, an IPTV station, etc.); and 
the second inventory owner is a second programmer (Birch: Fig. 1 and [0039], Content source 104 may include a television station network, a communications satellite, a cable TV station, a web server, an IPTV station, etc.).

Regarding Claim 5, the combined teaching of Birch, Berrett and Heilig discloses the media distribution platform of claim 2, wherein: 
the first distribution network is a multichannel video programming distributor (Birch: Fig. 1 and [0039], Content source 104 may include a communications satellite, a cellular phone network, a web server, an IPTV station, etc.); and 
the first programmer is a national cable network or a broadcaster (Birch: Fig. 1 and [0039], Content source 104 may include a television station network, a cable TV station, etc.).

Regarding Claim 6, the combined teaching of Birch, Berrett and Heilig discloses the media distribution platform of claim 1, wherein: 
at least one of the first and second advertising opportunities is an entire commercial advertisement spot (Heilig: [0022], Reservation system identifies publishers and placements that can provide target placements that satisfy the advertiser’s targeting criteria).  This claim is rejected on the same grounds as Claim 1.

Regarding Claim 7, the combined teaching of Birch, Berrett and Heilig discloses the media distribution platform of claim 2, wherein one of the first and second inventory allocation information comprises at least one of a duration of a respective one of the first and second available advertisement opportunities, a date and time during which the respective one of the first and second available advertisement opportunities is scheduled, a requested price associated with the respective one of the first and second available advertisement opportunities, and historical attribute information associated with programming content scheduled around the respective one of the first and second available advertisement opportunities (Heilig: [0108], Reservation data can include the price of the reservation, a start time and duration of the reservation, and other information pertinent to the reservation; [0035], Advertiser’s advertisements may be selected based on content).  This claim is rejected on the same grounds as Claim 1.

Regarding Claim 8, the combined teaching of Birch, Berrett and Heilig discloses the media distribution platform of claim 1, wherein: 
at least one of the first and second advertising opportunities is an impression (Heilig: [0035], Advertiser can reserve a placement for a defined period or a defined number of impressions);
wherein the impression comprises a single instance of delivering an asset to a subscriber in a network subdivision during an advertisement break in programming (Heilig: [0032], An “impression” occurs, for example, each time that an advertisement is presented to a user); 
a different asset is configured to be delivered to a different subscriber in the network subdivision during the same advertisement break in the programming (Birch: [0036], Once identification of a user is positively determined, an advertisement specifically targeted to the identified user is rendered.  The targeted advertisement is selected in accordance with the user’s profile; [0093], Once a user’s identity is determined, it is determined if any targeted advertisements are stored for the user;  [0095], If there is an available targeted advertisement, then when an advertisement slot is identified, the original advertisements in the stream are displaced by the targeted advertisements); and 
a determination to deliver the asset to the subscriber and not deliver the asset to the different subscriber is made independent of a network topology (Birch: [0095], Advertisements are replaced by targeted ads if it is determined from a user profile that targeted ads are available regardless of the type of content.  For example, a content stream may be monitored for embedded codes that signal an upcoming ad “time slot” and the original advertisements are displaced by the targeted ads.  Similarly, if the content stream is HTML coding defining a webpage, the opportunity detection module may cause a banner ad in the content stream to be swapped with an advertisement from the centralized management system).  This claim is rejected on the same grounds as Claim 1.

Regarding Claim 9, the combined teaching of Birch, Berrett and Heilig discloses the media distribution platform of claim 1, wherein: 
the campaign target list comprises a list of subscriber keys associated with the selected subscribers (Birch: [0054], To determine a group of targeted users to whom the targeted advertisement should be delivered, the target profile for the advertisement is compared to the profiles of enrolled users).

Regarding Claim 10, the combined teaching of Birch, Berrett and Heilig discloses the media distribution platform of claim 1, wherein: 
the data management platform is further operable to select a plurality of device IDs (Birch: Fig. 1 and [0037], Electronic device 102 may be operable to render a content stream to a user and may comprise a cell phone or a computer, such as a handheld computer, a laptop computer, or a desktop computer, a portable or handheld electronic device and an internet access device); 
each of the plurality of device IDs is associated with an electronic device associated with one of the plurality of subscriber keys received from the first distribution network (Birch: [0090], A specific user may be associated with a serial number of an electronic device of IP address assigned to an electronic device; Fig. 4 and [0128], Each of a computer 414, phone, 416, television 418 and box 420 is associated with the profile of user 412; [0132], If other members of the household use the electronic devices 414, 418 and 420, it is determined when user 412 is using each electronic device through identification techniques); and 
the campaign target list comprises the plurality of device IDs usable for addressing delivery of the asset to each respective electronic device (Birch: [0128], Targeted advertisements may be delivered to the computer 414, phone416, the television 418 and the box 420 based upon the profile of the user 412).

Regarding Claim 11, the combined teaching of Birch, Berrett and Heilig discloses the media distribution platform of claim 1, wherein the consumer information comprises at least one of credit score, loyalty program membership, income, past purchase data, gender, occupation, social media activity, requests for information and age (Birch: [0049], User profiles are generated from the profile and demographic information gathered from the users.  Gathered information may include information regarding age, gender , income, marital and family status, race, residence, native language, credit, hobbies, interests, etc.; [0053], Profile information may contain demographic and behavioral information).

Regarding Claim 12, the combined teaching of Birch, Berrett and Heilig discloses the media distribution platform of claim 1, wherein the media distribution platform is operable to receive reporting information from the first distribution network, said reporting information comprising at least one of affirmation that the asset was transmitted to at least one device associated with each selected subscriber, affirmation that the asset was displayed on said at least one device, and information indicating that each selected subscriber actively engaged said at least one device during display of the asset (Birch: [0036], After rendering of a targeted advertisement, the rendering of the targeted advertisement may be reported to the centralized management system; Heilig: [0032], Impressions can be tracked based on the number of time that the advertisement is successfully presented.  Also, impressions can be tracked based on the number of time that the advertisement is requested for presentation; Heilig: [0033] – [0034], The performance of an advertisement can be tracked.  When a user click on a link to a content item, then the CTR performance metric can be calculated.  Also, a conversion, such as when a user clicks on an advertisement or purchases a product, can be tracked).  This claim is rejected on the same grounds as Claim 1.

Regarding Claim 13, the combined teaching of Birch, Berrett and Heilig discloses the media distribution platform of claim 1, further comprising: 
a settlements module configured to calculate an account balance based upon received reporting information (Birch: Fig. 3 and [0117], Account management module 320 establishes and manages accounts for content providers and advertisement providers; Heilig: [0102], Payment between the advertiser and publisher can be facilitated by the reservation system which can debit an account belonging to the advertiser and credit an account belonging to the publisher).

	
Regarding Claim 15, the combined teaching of Birch, Berrett and Heilig discloses the media distribution platform of claim 1, further comprising: 
a programmatic buying extension configured to analyze consumer information from the data management platform and reporting information to estimate influence information associated with a non-targeted media asset (Heilig: [0115], The first precision is determined for each placement and is based on a first number of the users that are reached by advertisement on the placement.  For example, the first precision can be a ratio of the targeted users reached by each placement relative to the total number of user reached by each placement; [0069], For example, an advertiser that desire to advertise in CA advertises on a web site having a placement that receives 60% of its traffic from CA.  Absent any targeting rules, only 60% of the impressions purchased by the advertiser will reach its target audience in CA).  This claim is rejected on the same grounds as Claim 1.
	

Regarding Claim 17, the combined teaching of Birch, Berrett and Heilig discloses the media distribution platform of claim 1, further comprising: 
a creative distribution module configured to transmit the asset to the first distribution network (Birch: Fig. 3 and [0115], Centralized management system may disseminate the targeted advertisement to an electronic device associated with each of the targeted users via the advertisement delivery module 319).  This claim is rejected on the same grounds as Claim 1.

In regards to Claim 18, Birch discloses a method of distributing an asset, comprising: 
receiving, at a distribution network module of a media distribution platform, a plurality of subscriber keys from a first distribution network, wherein each of the plurality of subscriber keys corresponds to a subscriber of a plurality of subscribers of the first distribution network (Birch: Fig. 3 and [0109], user profile management and enrollment module 314 [distribution network module], may receive and manage user profiles [receiving a plurality of subscriber keys] which may include demographic information of the user; [0048], Users enroll by completing a profile assessment; [0047], Users may enroll with the centralized management system; Fig. 1 and [0045], electronic device 102 may transmit and receive communications from the centralized management system 110 over a communication path 108 which comprises a communications network; Fig. 3 and [0101], network gateway module 302 may provide connection to a network and may allow communications to be transmitted and received over a network; [0054], Compare target profile for the advertisement to the profiles of enrolled users [subscribers of the first distribution network]); 
receiving, at a data management platform of the media distribution platform, the plurality of subscriber keys from the distribution module (Birch: Fig. 3 and [0114], comparison module 318 compares the user profiles to the target profiles of any targeted advertisements to determine a group of targeted users); 
identifying, at the data management platform, which subscribers of the plurality of subscribers are associated with each of a plurality of target attributes based upon consumer information (Birch: [0054], The target profile for the advertisement if compared to the profiles of enrolled users to thereby determine a group of targeted users to whom the targeted advertisement should be delivered); 
receiving, at a front end module of the media distribution platform, first inventory allocation information from a first inventory owner, said first inventory allocation information indicative of a first available advertising opportunity in programming content (Birch: [0039], content source 104 may include a cable TV station; [0036], Content stream is monitored for advertisement placement opportunities; [0069], Electronic device 102 may begin monitoring the content stream from the content source 104 for advertisement placement opportunities; Figs. 1 and 2, [0095], Opportunity detection module 226 may identify an advertising placement opportunity in a content stream using embedded codes that signal an upcoming “time slot” designated for advertising.  Once an upcoming slot designated for advertising has been identified, the opportunity detection module 226 may cause that the original advertisements in the content stream be displaced by the targeted advertisements received from the centralized management system 110 using the switching module 214); 
receiving, at the front end module, second inventory allocation information from a second inventory owner, said second inventory allocation information indicative of a second available advertising opportunity in programming content (Birch: [0039], content source 104 may include an IPTV station; [0036], Content stream is monitored for advertisement placement opportunities; [0069], Electronic device 102 may begin monitoring the subscription based content stream from the centralized management system 110 for advertisement placement opportunities; [0095], If the content stream is HTML coding that defines a webpage, the opportunity detection module 226 may cause a banner ad in the content stream to be swapped with an advertisement, also a banner ad, from the centralized management system); 
receiving, from the advertiser, campaign instructions and an asset (Birch: Fig. 1 and [0051], An advertisement intended for a consumer having a specific profile or fitting a certain demographic is received by the centralized management system 110  from an advertising source 112; [0053], Advertisement source may provide target profiles associated with the each of the targeted advertisement which may define a desired target profile, which may contain demographic and behavior information, of a user to whom the targeted advertisements are directed), wherein the campaign instructions comprise at least one selected targeting attribute (Birch: [0053], advertisement source 112 may provide target profiles associated with each of the targeted advertisements) and a quantity of subscribers associated with the at least one selected targeting attribute (Birch: [0114], Advertisement source may have a desired number of users in the group of targeted users.  The size of the group of targeted users may be increased or decreased by modifying the target profile until a desired group of targeted user profiles has been generated; [0054], A match between target profile and profiles of the targeted users may be defined as a 90% or higher match between the target profile and a user’s profile); 
transmitting, to the first distribution network, insertion orders comprising the asset and a campaign target list corresponding to selected subscribers associated with at least one target attribute which corresponds to the at least one selected targeting attribute, wherein said first distribution network employs said insertion orders to cause delivery of said asset to said selected subscribers in conjunction with said network content. (Birch: [0112], Advertisement source may request that a sequence of advertisements be delivered to all users enrolled with the centralized management system whose user profiles meet a certain criteria.  For example, male, 20-25 years old, college degree, 2 children under 10 years of age, and at least a $40,000 income; [0123], Comparison of the target profile to the user profiles may result in a list of targeted users for the targeted advertisements; Fig. 1 and [0053], Advertisement source 112 may provide target profiles associated with each of the targeted advertisement.  The target profiles may define a desired target profile of a user to whom the targeted advertisements are directed; Fig. 8 and [0162 – [0163], where targeted advertisement may be inserted into content based on various criteria and the content stream is rendered on the electronic device).
But Birch fails to explicitly disclose wherein said first distribution network distributes network content to subscribers independent of said media distribution platform.
Berrett from a similar endeavor teaches wherein said first distribution network distributes network content to subscribers independent of said media distribution platform (Berrett: Fig. 2B and [0020], where a programmatic advertisement platform generates an audience targeted ad campaign which facilitates transactions between TV programming asset sources and advertisers, where the transactions lead to distribution of commercials to the various television programming asset head ends based on an ad campaign; Fig. 2B and [0030], where media asset sources 202 represent any number of types and sized of networks, broadcaster, cable companies or satellite providers, such as, broadcast television, national cable TV, local cable TV, VOD, addressable advertising, IPTV, OTT video services, TV everywhere, etc.);
Due to limitation in programmatic advertising, there is a need for providing an easy-to-use online platform that allows advertisers to use third party data sets to plan ad campaigns targeted at specific audiences. (Berrett: [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Birch in view of Berrett such that an audience targeted ad campaign can be generated and ads can be distributed among TV programming asset sources based on the ad campaign, (Berrett: [0006]).	  Thus, the programmatic advertisement platform delivers improved performance and lower effective cost of television ad campaigns by using automation for simplification and advanced targeting algorithms to reach desired audiences more efficiently, (Berrett: Abstract).
But Birch and Berrett fail to explicitly disclose providing, to an advertiser, a plurality of selectable targeting attributes via an advertiser interface; and receiving, from the advertiser, campaign instructions, wherein the campaign instructions comprise at least one selected targeting attribute selected from the plurality of selectable targeting attributes (emphasis added to distinguish elements not explicitly taught by Birch).
Heilig from a similar endeavor teaches providing, to an advertiser, a plurality of selectable targeting attributes via an advertiser interface (Heilig: Fig. 2b and [0057], User interface can provide targeting criteria 224a-224d that can be selected by an advertiser to define the advertiser’s target placements; [0055], Advertisers can include targeting criteria that define target placements); and 
receiving, from the advertiser, campaign instructions, wherein the campaign instructions comprise at least one selected targeting attribute selected from the plurality of selectable targeting attributes (Heilig: Fig. 2b and [0057], Advertiser can click a check box to select each targeting criterion that define its target placement; [0058], Targeting criteria, entered by the advertiser via the user interface, is used to identify target placements for the advertiser which have associated placement inventory data that satisfy the targeting criteria).
Target placements allow advertisers to target specific users for presentation of its advertisements, (Heilig: [0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Birch and Berrett in view of Heilig to provide the advertiser with a user interface which provides the advertiser with check boxes allowing  an easy means to provide targeting criteria, (Heilig: Fig. 2b and [0056] – [0057]).  The environment disclosed in Heilig includes online advertising, and content provided in other forms of media, such as broadcast, multicast, print, radio or television media, (Heilig: [0024]).



Regarding Claim 19, the combined teaching of Birch, Berrett and Heilig discloses the method of claim 18, wherein: 
the transmitting is performed by a creative distribution module of the media distribution platform, said creative distribution module being disposed at a location remote from the front end module (Birch: Fig. 1 and [0057], Targeted advertisements may be electronically stored locally at the electronic device 102; [0058], Electronic device may access the targeted advertisement and render it to the user when it is determined that the targeted user is actually using the electronic device and in accordance with advertisement placement opportunities in the content stream from the content source 104).

Regarding Claim 20, the combined teaching of Birch, Berrett and Heilig discloses the method of claim 19, further comprising: 
receiving reporting information from the first distribution network, said reporting information comprising at least one of affirmation that the asset was delivered to a first device associated with the insertion orders, affirmation that the asset was displayed on the first device, and information indicating that a user actively engaged the first device during display of the asset (Birch: [0036], After rendering of a targeted advertisement, the rendering of the targeted advertisement may be reported to the centralized management system; Heilig: [0032], Impressions can be tracked based on the number of time that the advertisement is successfully presented.  Also, impressions can be tracked based on the number of time that the advertisement is requested for presentation; Heilig: [0033] – [0034], where the performance of an advertisement can be tracked.  When a user click on a link to a content item, then the CTR performance metric can be calculated.  Also, a conversion, such as when a user clicks on an advertisement or purchases a product, can be tracked).  This claim is rejected on the same grounds as Claim 18.


Regarding Claim 21, the combined teaching of Birch, Berrett and Heilig discloses the method of claim 20, further comprising: 
calculating, using a settlements module of the media distribution platform, an account balance associated with the advertiser based upon the reporting information (Birch: Fig. 3 and [0117], Account management module 320 establishes and manages accounts for content providers and advertisement providers; Heilig: [0102], Payment between the advertiser and publisher can be facilitated by the reservation system which can debit an account belonging to the advertiser and credit an account belonging to the publisher).

Regarding Claim 22, the combined teaching of Birch, Berrett and Heilig discloses the method of claim 21, further comprising: 
providing an auditing interface to a third-party auditor, said auditing interface allowing access to at least one of the inventory allocation information, the reporting information, and the account balance (Birch: Fig. 1 and [0071], Centralized management system may send communications over a communication path 116 to a third-party system 118 which could include a report regarding the placement of targeted advertisement in a content stream; [0019], Revenue calculation module 322 may generate a report that is transmitted to the third-party system).

Regarding Claim 23, the combined teaching of Birch, Berrett and Heilig discloses the method of claim 22, further comprising: 
analyzing, using a programmatic buying extension of the media distribution platform, the reporting information in conjunction with the campaign instructions and the consumer information to estimate an influence metric associated with a non-targeted asset (Heilig: [0115], The first precision is determined for each placement and is based on a first number of the users that are reached by advertisement on the placement.  For example, the first precision can be a ratio of the targeted users reached by each placement relative to the total number of user reached by each placement; [0069], For example, an advertiser that desire to advertise in CA advertises on a web site having a placement that receives 60% of its traffic from CA.  Absent any targeting rules, only 60% of the impressions purchased by the advertiser will reach its target audience in CA).  This claim is rejected on the same grounds as Claim 18.

In regards to Claim 27, Birch discloses a method of distributing a targeted media asset, comprising: 
receiving first inventory allocation information from a cable distribution network at a front end module of a media distribution platform, wherein said first inventory allocation information comprises details regarding a first available advertisement opportunity in a cable programming stream (Birch: [0039], content source 104 may include a cable TV station; [0036], Content stream is monitored for advertisement placement opportunities; [0069], Electronic device 102 may begin monitoring the content stream from the content source 104 for advertisement placement opportunities; Figs. 1 and 2, [0095], Opportunity detection module 226 may identify an advertising placement opportunity in a content stream using embedded codes that signal an upcoming “time slot” designated for advertising.  Once an upcoming slot designated for advertising has been identified, the opportunity detection module 226 may cause that the original advertisements in the content stream be displaced by the targeted advertisements received from the centralized management system 110 using the switching module 214); 
receiving second inventory allocation information from an internet service provider at the front end module, wherein said second inventory allocation information comprises details regarding a second available advertisement opportunity in an online programming stream (Birch: [0039], content source 104 may include an IPTV station; [0036], Content stream is monitored for advertisement placement opportunities; [0069], Electronic device 102 may begin monitoring the subscription based content stream from the centralized management system 110 for advertisement placement opportunities; [0095], If the content stream is HTML coding that defines a webpage, the opportunity detection module 226 may cause a banner ad in the content stream to be swapped with an advertisement, also a banner ad, from the centralized management system); 
receiving, from the advertiser, campaign instructions and an asset (Birch: Fig. 1 and [0051], An advertisement intended for a consumer having a specific profile or fitting a certain demographic is received by the centralized management system 110  from an advertising source 112; [0053], Advertisement source may provide target profiles associated with the each of the targeted advertisement which may define a desired target profile, which may contain demographic and behavior information, of a user to whom the targeted advertisements are directed), wherein the campaign instructions comprise at least one selected targeting attribute (Birch: [0053], advertisement source 112 may provide target profiles associated with each of the targeted advertisements) and a quantity of subscribers associated with the at least one selected targeting attribute (Birch: [0114], Advertisement source may have a desired number of users in the group of targeted users.  The size of the group of targeted users may be increased or decreased by modifying the target profile until a desired group of targeted user profiles has been generated; [0054], A match between target profile and profiles of the targeted users may be defined as a 90% or higher match between the target profile and a user’s profile); 
receiving, at the media distribution platform, a first subscriber key from the cable distribution network and a second subscriber key from the internet service provider, wherein the first subscriber key is associated with a first user of a service provided by the cable distribution network and the second subscriber key is associated with a second user of a service provided by the internet service provider (Birch: Fig. 3 and [0109], user profile management and enrollment module 314, may receive and manage user profiles which may include demographic information of the user; [0048], Users enroll by completing a profile assessment; [0047], Users may enroll with the centralized management system; Fig. 1 and [0045], electronic device 102 may transmit and receive communications from the centralized management system 110 over a communication path 108 which comprises a communications network; Fig. 3 and [0101], network gateway module 302 may provide connection to a network and may allow communications to be transmitted and received over a network; [0054], Compare target profile for the advertisement to the profiles of enrolled users; Fig. 1 and [0039], Content source includes any device, apparatus, system or network capable of providing a content stream to the electronic device 102; [0039], There is no limitation on the medium through which the content stream may be delivered to the electronic device from the content source); 
identifying, at the media distribution platform, the first and second users as desired targets for the asset based upon the campaign instructions and consumer information associated with the first and second subscriber keys (Birch: [0054], The target profile for the advertisement if compared to the profiles of enrolled users to thereby determine a group of targeted users to whom the targeted advertisement should be delivered); 
transmitting, from the media distribution platform to the cable distribution network, the asset and a first device ID associated with a cable device used by the first user, wherein the first device ID is associated with the first subscriber key (Birch: [0112], Advertisement source may request that a sequence of advertisements be delivered to all users enrolled with the centralized management system whose user profiles meet a certain criteria.  For example, male, 20-25 years old, college degree, 2 children under 10 years of age, and at least a $40,000 income; [0123], Comparison of the target profile to the user profiles may result in a list of targeted users for the targeted advertisements; Fig. 1 and [0053], Advertisement source 112 may provide target profiles associated with each of the targeted advertisement.  The target profiles may define a desire target profile of a user to whom the targeted advertisements are directed; Fig. 1 and [0037], Electronic device 102 may be operable to render a content stream to a user and may comprise a television); and 
transmitting, from the media distribution platform to the internet service provider, the asset and a second device ID associated with an internet-enabled device used by the second user, wherein the second device ID is associated with the second subscriber key (Birch: [0112], Advertisement source may request that a sequence of advertisements be delivered to all users enrolled with the centralized management system whose user profiles meet a certain criteria.  For example, male, 20-25 years old, college degree, 2 children under 10 years of age, and at least a $40,000 income; [0123], Comparison of the target profile to the user profiles may result in a list of targeted users for the targeted advertisements; Fig. 1 and [0053], Advertisement source 112 may provide target profiles associated with each of the targeted advertisement.  The target profiles may define a desire target profile of a user to whom the targeted advertisements are directed; Fig. 1 and [0037], Electronic device 102 may be operable to render a content stream to a user and may comprise a cell phone or a computer, such as a handheld computer, a laptop computer, or a desktop computer, a portable or handheld electronic device and an internet access device).
But Birch fails to explicitly disclose wherein each of said cable distribution network and said internet service provider distributes network content to subscribers independent of said media distribution platform; and wherein said cable distribution network employs said first device ID to cause delivery of said asset to said first user in conjunction with said network content and said internet service provider employs said second user ID to cause delivery of said asset to said second user in conjunction with said network content.
Berrett from a similar endeavor teaches wherein each of said cable distribution network and said internet service provider distributes network content to subscribers independent of said media distribution platform (Berrett: Fig. 2B and [0020], where a programmatic advertisement platform generates an audience targeted ad campaign which facilitates transactions between TV programming asset sources and advertisers, where the transactions lead to distribution of commercials to the various television programming asset head ends based on an ad campaign; [0023], where the computing environment 100 should not be interpreted as having any dependency relating to any one or combination of components; Fig. 2B and [0030], where media asset sources 202 may include broadcast television, national cable TV, local cable TV, VOD, addressable advertising, IPTV, OTT video services, TV everywhere, etc.); and 
wherein said cable distribution network employs said first device ID to cause delivery of said asset to said first user in conjunction with said network content and said internet service provider employs said second user ID to cause delivery of said asset to said second user in conjunction with said network content (Berrett: Fig. 2B and [0020], where a programmatic advertisement platform generates an audience targeted ad campaign which facilitates transactions between TV programming asset sources and advertisers, where the transactions lead to distribution of commercials to the various television programming asset head ends based on an ad campaign; Fig. 1 and [0027], where presentation components 116 present data indication to a user or a display device; Fig. 2B and [0041], where an advertisers can place an order to have their ad displayed during the ad slot via a media asset source 202; Fig. 2B and [0030], where media asset sources 202 may include broadcast television, national cable TV, local cable TV, VOD, addressable advertising, IPTV, OTT video services, TV everywhere, etc.).
But Birch and Berrett fail to explicitly disclose providing, to an advertiser, a plurality of selectable targeting attributes via an advertiser interface; and receiving, from the advertiser, campaign instructions, wherein the campaign instructions comprise at least one selected targeting attribute selected from the plurality of selectable targeting attributes (emphasis added to distinguish elements not explicitly taught by Birch).
Heilig from a similar endeavor teaches providing, to an advertiser, a plurality of selectable targeting attributes via an advertiser interface (Heilig: Fig. 2b and [0057], User interface can provide targeting criteria 224a-224d that can be selected by an advertiser to define the advertiser’s target placements; [0055], Advertisers can include targeting criteria that define target placements); and 
receiving, from the advertiser, campaign instructions, wherein the campaign instructions comprise at least one selected targeting attribute selected from the plurality of selectable targeting attributes (Heilig: Fig. 2b and [0057], Advertiser can click a check box to select each targeting criterion that define its target placement; [0058], Targeting criteria, entered by the advertiser via the user interface, is used to identify target placements for the advertiser which have associated placement inventory data that satisfy the targeting criteria).
Target placements allow advertisers to target specific users for presentation of its advertisements, (Heilig: [0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Birch and Berrett in view of Heilig to provide the advertiser with a user interface which provides the advertiser with check boxes allowing  an easy means to provide targeting criteria, (Heilig: Fig. 2b and [0056] – [0057]).  The environment disclosed in Heilig includes online advertising, and content provided in other forms of media, such as broadcast, multicast, print, radio or television media, (Heilig: [0024]).

Regarding Claim 28, the combined teaching of Birch, Berrett and Heilig discloses the method of claim 27, wherein the first user is the second user and the first subscriber key is the second subscriber key (Birch: [0035], Managing multiple phases of an advertising campaign through the delivery of targeted advertisements across multiple platform to a single user; [0100], Centralized management system may include a user profile management and enrollment module that may be operable to receive and manage user profiles).

Regarding Claim 29, the combined teaching of Birch, Berrett and Heilig discloses the method of claim 27, wherein the first user is different than the second user and the first subscriber key is different than the second subscriber key (Birch: Fig. 1 and [0074], Centralized management system is able to deliver targeted advertisements across multiple platforms to multiple users; [0100], Centralized management system may include a user profile management and enrollment module that may be operable to receive and manage user profiles).

Regarding Claim 30, the combined teaching of Birch, Berrett and Heilig discloses the method of claim 28, wherein the cable distribution network is the internet service provider (Birch: Fig. 1 and [0074], Centralized management system is able to deliver targeted advertisements across multiple platforms to multiple users; [0040], There is no limitation on the medium through which the content stream may be delivered to the electronic device from the content source; [0150] – [0151], Computing device may be capable of communicating with a network using logical connections to one or more remote computer or electronic devices via, for example, a cable modem).

Regarding Claim 30, the combined teaching of Birch, Berrett and Heilig discloses the method of claim 29, wherein the cable distribution network is the internet service provider (Birch: Fig. 1 and [0074], Centralized management system is able to deliver targeted advertisements across multiple platforms to multiple users; [0040], There is no limitation on the medium through which the content stream may be delivered to the electronic device from the content source; [0150] – [0151], Computing device may be capable of communicating with a network using logical connections to one or more remote computer or electronic devices via, for example, a cable modem).


Regarding Claim 31, the combined teaching of Birch, Berrett and Heilig discloses the method of claim 28, wherein the cable distribution network is different than the internet service provider (Birch: Fig. 1 and [0074], Centralized management system is able to deliver targeted advertisements across multiple platforms to multiple users; [0080], Network gateway module may comprise at least one of a modem, a network card and a high speed Internet connection).

Regarding Claim 31, the combined teaching of Birch, Berrett and Heilig discloses the method of claim 29, wherein the cable distribution network is different than the internet service provider (Birch: Fig. 1 and [0074], Centralized management system is able to deliver targeted advertisements across multiple platforms to multiple users; [0080], Network gateway module may comprise at least one of a modem, a network card and a high speed Internet connection).

Regarding Claim 32, the combined teaching of Birch, Berrett and Heilig discloses the method of claim 27, wherein the cable programming stream comprises first television content and the online programming stream comprises the first television content time synchronized with the cable programming stream (Berrett: Fig. 2B and [0030], where media asset sources 202 represent any number of types and sizes of networks, broadcasters, cable companies or satellite providers; [0006], where television programming asset sources include, broadcast TV, national cable, local cable, VOD, addressable advertising, and advertising for TV programming delivered online which includes OTT, non-subscription based TV programming delivered online by streaming, live, simulcast, through a cloud based delivery and the like).  This claim is rejected on the same grounds as Claim 27.



Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birch in view of Berrett and Heilig as applied to claim 1 above, and further in view of Eldering et al., US Pub. 2002/0123928 A1 (hereinafter Eldering).

Regarding Claim 14, the combined teaching of Birch, Berrett and Heilig discloses the media distribution platform of claim 1, further comprising: 
an audit module configured to provide a third-party auditor access to auditing data associated with the media distribution platform, (Birch: Fig. 1 and [0071], Centralized management system may send communications over a communication path 116 to a third-party system 118 which could include a report regarding the placement of targeted advertisement in a content stream).
But Birch and Heilig fail to explicitly disclose wherein said auditing data is anonymized to prevent unauthorized access to personally identifiable information.
Eldering from a similar endeavor teaches wherein said auditing data is anonymized to prevent unauthorized access to personally identifiable information (Eldering: [0087], Profiles of subscribers are generated in a way to protect the privacy of the subscriber.  That is, the subscriber’s identity is not known or given out; [0089], SPS is managed by a trusted third party that ensures that the privacy of subscribers is not violated.  This trusted third party would maintain the data in a manner that ensured consumers their privacy was not violated and may provide government, consumer advocacy, or industry representatives audit rights).
Because most television ads are ineffective due to the fact that they are irrelevant to the subscribers, there is a need for generating a comprehensive profile that is capable of identifying a plurality of characteristics and traits about subscribers that could be used to target ads, (Eldering: [0018] – [0020]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Birch, Berrett and Heilig in view of Eldering such that targeted advertising may be perform while at the same time maintaining subscribers’ privacy, (Eldering: [0031]).


Claims 16 and 24 - 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birch in view of Berrett and Heilig as applied to claims 1 and 23 above, and further in view of Ye et al., US Pub. 2018/0336589 A1 (hereinafter Ye).

Regarding Claim 16, the combined teaching of Birch, Berrett and Heilig discloses the media distribution platform of claim 1.  But Birch and Heilig fail to explicitly disclose, further comprising: campaign optimization tools configured to analyze the campaign instructions and associated reporting information to formulate suggested campaign instructions.
Ye from a similar endeavor teaches campaign optimization tools configured to analyze the campaign instructions and associated reporting information to formulate suggested campaign instructions (Ye: [0004], Suggesting targeting criteria to advertisers that are creating new ads or ad campaigns; [0017], Historical ad data including targeting criteria and performance information is used by the online system to identify correlations between ad creation and performance; [0044], Machine learning model may consider performance-based features, such as how well targeting criteria used in previous ad campaigns by the advertiser performed, as measure by user impressions, clicks, conversion rate, and revenue; [0046], System selects a subset of the targeting criteria as the suggested targeting criteria based on the ranking).
Because it can be difficult for third-party content providers to accurately define the best audience for their content, there is a need for a system that suggests targeting criteria to advertisers that are creating new ads or ad campaigns, (Ye: [0003] – [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Birch and Heilig in view of Ye to apply a machine learning model to each targeting criterion to determine a probability of the advertiser selecting the targeting criterion if it were suggested, (Ye: [0004]).


Regarding Claim 24, the combined teaching of Birch, Berrett and Heilig discloses the method of claim 23.  But Birch and Heilig fail to explicitly disclose, further comprising: analyzing, using campaign optimization tools of the media distribution platform, the campaign instructions and associated reporting information to generate suggested campaign instructions.
Ye from a similar endeavor teaches analyzing, using campaign optimization tools of the media distribution platform, the campaign instructions and associated reporting information to generate suggested campaign instructions (Ye: [0004], Suggesting targeting criteria to advertisers that are creating new ads or ad campaigns; [0017], Historical ad data including targeting criteria and performance information is used by the online system to identify correlations between ad creation and performance; [0044], Machine learning model may consider performance-based features, such as how well targeting criteria used in previous ad campaigns by the advertiser performed, as measure by user impressions, clicks, conversion rate, and revenue; [0046], System selects a subset of the targeting criteria as the suggested targeting criteria based on the ranking).
Because it can be difficult for third-party content providers to accurately define the best audience for their content, there is a need for a system that suggests targeting criteria to advertisers that are creating new ads or ad campaigns, (Ye: [0003] – [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Birch, Berrett and Heilig in view of Ye to apply a machine learning model to each targeting criterion to determine a probability of the advertiser selecting the targeting criterion if it were suggested, (Ye: [0004]).


Regarding Claim 25, the combined teaching of Birch, Berrett, Heilig and Ye discloses the method of claim 24, further comprising: 
retrieving a plurality of device IDs associated with the plurality of subscriber keys from the data management platform, wherein the campaign target list comprises the plurality of device IDs (Birch: Fig. 1 and [0037], Electronic device 102 may be operable to render a content stream to a user and may comprise a cell phone or a computer, such as a handheld computer, a laptop computer, or a desktop computer, a portable or handheld electronic device and an internet access device; [0128], Targeted advertisements may be delivered to the computer 414, phone416, the television 418 and the box 420 based upon the profile of the user 412).

Regarding Claim 26, the combined teaching of Birch, Berrett, Heilig and Ye discloses the method of claim 25, wherein the consumer information comprises at least one of credit score, loyalty program membership, income, past purchase data, gender, occupation, social media activity, requests for information, and age (Birch: [0049], User profiles are generated from the profile and demographic information gathered from the users.  Gathered information may include information regarding age, gender , income, marital and family status, race, residence, native language, credit, hobbies, interests, etc.; [0053], Profile information may contain demographic and behavioral information).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xiong et al., US Pub. 2013/0198005 A1 discloses management server infrastructure delivering VOD or streaming content and using content playback devices to stream content items, obtain advertisements, track user’s viewing behaviors, etc., ([0004]).
Ray et al., US Pub. 2017/0034591 A1 discloses generating advertising target that may depend on one or more campaign requirements and where reach is reported, (Abstract, 0069 and 0078).
Rice et al., US Pub. 2013/0111519 A1 discloses collecting demographic information related to one or more subscribers and verifying the completion of each advertising viewing event, (Abstract, [0024] and [0025]).
Knoller et al., US Pub. 2009/0055268 A1 disclose optimizing revenue in targeted advertising, (Abstract and [0007]).
Harrison, US Patent 9,026,668 B2 discloses targeting information based on a relevancy factor, (Abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA M FOGG/Examiner, Art Unit 2421